 
Exhibit 10.1
 
EXECUTION VERSION


 
AMENDMENT NO. 1 TO
CREDIT AND GUARANTY AGREEMENT
 
           This AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is dated as of February 29, 2012 and is among GXS WORLDWIDE, INC.
(the “Borrower”), the Lenders (as defined in the Credit Agreement referred to
below) party hereto, WELLS FARGO CAPITAL FINANCE, INC. (formerly known as Wells
Fargo Foothill, Inc.), as Administrative Agent, and, for purposes of Sections 4
and 5 hereof, certain Subsidiaries of the Borrower.


RECITALS:


           WHEREAS, the Borrower, certain Subsidiaries of the Borrower, the
Lenders, Wells Fargo Capital Finance, Inc. (formerly known as Wells Fargo
Foothill, Inc.), as Administrative Agent, Wells Fargo Bank, N.A., as Issuing
Bank, and Wilmington Trust FSB, as Collateral Trustee, are parties to that
certain Credit and Guaranty Agreement, dated as of December 23, 2009 (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders amend certain terms of the
Credit Agreement as hereinafter provided, including the extension of the
Revolving Commitment Expiration Date, and the Lenders party hereto have agreed
to amend the Credit Agreement as set forth herein subject to the satisfaction of
the conditions precedent to effectiveness set forth in Section 3 hereof.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


Section 1.  Defined Terms.  Except as otherwise defined in this Amendment,
capitalized terms defined in the Credit Agreement and used herein (including in
the preamble and recitals hereto) shall have the meanings given to them in the
Credit Agreement.


Section 2.  Amendments to the Credit Agreement.  Subject to the satisfaction of
the conditions set forth in Section 3 hereof, effective as of the First
Amendment Effective Date (as defined in Section 3 hereof):



 
(a)
the definition of “Adjusted Eurodollar Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words “the greater of (I) 2.00% per
annum and (II)” in the second line thereof.




 
(b)
the definition of “Applicable Margin” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 
““Applicable Margin” means (i) with respect to Eurodollar Rate Loans, 4.50% per
annum, and (ii) with respect to Base Rate Loans, 3.50% per annum.”



 
(c)
the definition of “Base Rate” in Section 1.01 of the Credit Agreement is hereby
amended by adding the word “and” directly before the word “(ii)” in the second
line thereof and deleting the words “, and (iii) 3.00%” in the third line
thereof.




 
(d)
Section 1.01 of the Credit Agreement is hereby amended by adding the following
defined term in the proper alphabetical order: ““First Amendment Effective Date”
means February 29, 2012.”

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
(e)
the definition of “Revolving Commitment Expiration Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 
““Revolving Commitment Expiration Date” means March 15, 2015.”



 
(f)
the definition of “Revolving Commitment Fee Percentage” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 
““Revolving Commitment Fee Percentage” means 0.50% per annum.”



 
(g)
Section 6.09(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 
“(b) Net Leverage Ratio.  Permit the Net Leverage Ratio as of the last day of
any Fiscal Quarter, beginning with the Fiscal Quarter ending March 30, 2010, to
exceed (a) for each Fiscal Quarter ending prior to the consummation of the
Specified Acquisition, 5.75:1, (b) for each Fiscal Quarter ending thereafter but
prior to the Fiscal Quarter ending March 31, 2012, 5.25:1 and (c) for the Fiscal
Quarter ending March 31, 2012 and for each Fiscal Quarter ending thereafter,
5.75:1; or”


Section 3.  Effectiveness.  The effectiveness of the amendments to the Credit
Agreement set forth in Section 2 of this Amendment is subject to the
satisfaction of the following conditions precedent (the date of such
satisfaction, the “First Amendment Effective Date”):



 
(a)
the Administrative Agent shall have received from (i) the Borrower, (ii) each
Guarantor and (iii) each Lender, a counterpart of this Amendment signed on
behalf of such party;




 
(b)
the Borrower shall have paid all fees (including the amendment fees set forth in
Section 6 of this Amendment) and expenses due and payable under the Loan
Documents and set forth in an invoice delivered to the Borrower at least one
Business Day prior to the First Amendment Effective Date; and




 
(c)
the Administrative Agent shall have received from the Borrower a certificate
which shall include certifications that (i) each of the representations and
warranties contained in Section 5 of this Amendment are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation and warranty that is already qualified by
materiality) at and as if made as of the First Amendment Effective Date except
to the extent they expressly relate to an earlier date and (ii) as of the First
Amendment Effective Date, no Default or Event of Default is continuing.



Section 4.  Consent and Affirmation of the Loan Parties.


(a)           Each Loan Party (prior to and after giving effect to this
Amendment) hereby consents to the amendments to the Credit Agreement effected
hereby (the Credit Agreement as amended by this Amendment, the “Amended Credit
Agreement”) and confirms and agrees that, notwithstanding the effectiveness of
this Amendment, each Loan Document to which such Loan Party is a party is, and
the obligations of such Loan Party contained in the Amended Credit Agreement,
this Amendment or in any other Loan Document to which it is a party are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended by this Amendment.  For
greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
interests granted by such Loan Party in favor of the Collateral Trustee, for the
benefit of the Beneficiaries (as defined in the Pledge and Security Agreement),
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Amended Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.  Each Guarantor reaffirms and agrees that its guarantee of the
obligations of the Loan Parties under the Amended Credit Agreement and the Loan
Documents is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.


(b)           Each Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Guarantor is
not required by the terms of the Credit Agreement, the Amended Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
the Amended Credit Agreement, this Amendment or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future amendments to the
Amended Credit Agreement.


Section 5.  Representations and Warranties.  Each Loan Party hereby represents
and warrants, on and as of the date hereof and the First Amendment Effective
Date, that:


(a)           The representations and warranties contained in the Loan Documents
are true and correct in all material respects to the same extent as though made
on and as of the date hereof and the First Amendment Effective Date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided, that
to the extent any such representation or warranty is already qualified by
materiality or material adverse effect, such representation or warranty shall be
true and correct in all respects.


(b)           Such Loan Party has the corporate or other power and authority to
execute and deliver this Amendment and perform its obligations under the Amended
Credit Agreement and the other Loan Documents and has taken all necessary action
to authorize the consummation of the transactions contemplated hereby and to
authorize the execution and delivery of this Amendment and the performance of
its obligations under the Amended Credit Agreement and the other Loan Documents.


(c)           No consent or authorization of, filing with, notice to or other
similar act by or in respect of, any Governmental Authority or any other Person
is required to be obtained or made by or on behalf of any Loan Party in
connection with the borrowings or other extensions of credit under the Amended
Credit Agreement or with the execution, delivery, performance, validity or
enforceability of this Amendment or the Amended Credit Agreement or the other
Loan Documents, except for consents, authorizations, notices and filings which
have been obtained or made.


(d)           This Amendment has been duly executed and delivered on behalf of
such Person.  This Amendment and the Amended Credit Agreement constitute a
legal, valid and binding obligation of such Loan Party enforceable against each
such Person in accordance with its terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.


(e)           Neither the execution and delivery by any Loan Party of this
Amendment nor the consummation of the transactions contemplated herein, nor
performance of and compliance with the terms and provisions of the Amended
Credit Agreement or the other Loan Documents by such Loan Party, nor the
exercise of remedies by the Administrative Agent, the Collateral Trustee and the
Lenders hereunder or thereunder, will (i) violate or conflict with any provision
of the articles or certificate of incorporation, bylaws, partnership agreement,
operating agreement or other organizational or governing
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
documents of such Loan Party, (ii) violate, contravene or conflict with any law
applicable to it or its properties, (iii) violate, contravene or conflict with
contractual provisions of, cause an event of default under, or give rise to
material increased, additional, accelerated or guaranteed, rights of any Person
under, any indenture, loan agreement, mortgage, deed of trust or other
instrument, material contract or material lease to which it is a party or by
which it may be bound or (iv) result in or require the creation of any Lien
(other than the Lien of the Security Documents) upon or with respect to its
properties, except in the case of clause (iii) for such violations as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.


Section 6.  Fees.  The Borrower hereby covenants and agrees that, so long as the
First Amendment Effective Date occurs, it shall pay to each Lender that has
consented to this Amendment a fee equal to 0.75% of such Lender’s Revolving
Commitment on the Amendment Effective Date.


Section 7.  Reference to and Effect on the Credit Agreement.


(a)           On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Amended Credit Agreement and each reference in the other Loan Documents to
the “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Amended
Credit Agreement.


(b)           The Credit Agreement as specifically amended by this Amendment is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.  This Amendment shall be a “Loan Document” for purposes
of the definition thereof in the Credit Agreement.


(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.


Section 8.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or other electronic transmission will be effective
as delivery of a manually executed counterpart thereof.


Section 9. Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.


           Section 10.  CONSENT TO JURISDICTION. .  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH
 
 
 
 

--------------------------------------------------------------------------------

 
 
RESPECT TO ACTIONS BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE IN
RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE
LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES (I) JURISDICTION AND VENUE OF COURTS IN ANY OTHER
JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT
OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01
OF THE AMENDED CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS
AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
           Section 11. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AMENDMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WAR­RANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS AMENDMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
Section 12.  Headings.  The headings of the sections and subsections hereof are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose, modify or amend the terms or conditions
hereof, be used in connection with the interpretation of any term or condition
hereof or be given any substantive effect.


Section 13.  Severability.  In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby (it
being understood that the invalidity, illegality or unenforceability of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity, legality or enforceability of such provision in any other
jurisdiction).  The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.


[Signature Pages Follow]
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 
 

  GXS WORLDWIDE, INC.                        
By:
/s/ Gregg Clevenger       Name: Gregg Clevenger       Title: Executive Vice
President & Chief Financial Officer  

 
 

  GXS, INC.                        
By:
/s/ Gregg Clevenger       Name: Gregg Clevenger       Title: Executive Vice
President & Chief Financial Officer  

 



  GXS INTERNATIONAL, INC.                        
By:
/s/ Richard B. Nash       Name: Richard B. Nash       Title: Vice President  

 
 

  GXS INVESTMENTS, INC.                        
By:
/s/ Richard B. Nash       Name: Richard B. Nash       Title: Vice President  


 

  HAHT COMMERCE, INC.                        
By:
/s/ Gregg Clevenger       Name: Gregg Clevenger       Title: Executive Vice
President & Chief Financial Officer  

 


Signature Page to Amendment No. 1
 
 
 

--------------------------------------------------------------------------------

 

 

  WELLS FARGO CAPITAL FINANCE, INC.
(formerly known as Wells Fargo Foothill, Inc.)
as Administrative Agent
                       
By:
/s/ Mark Salem       Name: Mark Salem       Title: Vice President  






Signature Page to Amendment No. 1
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
By signing below you have indicated your consent to this Amendment
                BARCLAYS BANK PLC,     as a Lender                    
By:
/s/ Michael J. Mozer       Name: Michael J. Mozer       Title: Vice President  

 
 
Signature Page to Amendment No. 1
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
By signing below you have indicated your consent to this Amendment
                CITIBANK N.A,     as a Lender                    
By:
/s/ Ahu Gures       Name: Ahu Gures       Title: Vice President  

 
For Lenders requiring a second signature block:
 

 
By:
        Name:         Title:    

 
 
Signature Page to Amendment No. 1
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
By signing below you have indicated your consent to this Amendment
                General Electric Capital Corporation,     as a Lender          
         
By:
/s/ Devasena Vallabhaneni       Name: Devasena Vallabhaneni       Title: Duly
Authorized Signatory  

 
 
Signature Page to Amendment No. 1
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
By signing below you have indicated your consent to this Amendment
                JPMorgan Chase Bank, N.A.,     as a Lender                    
By:
/s/ Ann B. Kerns       Name: Ann B. Kerns       Title: Vice President  

 
For Lenders requiring a second signature block:
 

 
By:
        Name:         Title:    

 
 
Signature Page to Amendment No. 1
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
By signing below you have indicated your consent to this Amendment
                Wells Fargo Capital Finance, Inc.,    
as a Lender
                       
By:
/s/ Mark Salem       Name: Mark Salem       Title: Vice President  

 
For Lenders requiring a second signature block:
 

 
By:
        Name:         Title:    



 
Signature Page to Amendment No. 1
 
 

--------------------------------------------------------------------------------